DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodkin et al (US Patent 8233148).
Regarding claim 15, Bodkin et al teach (Figs. 1-6) a non-tracking solar sensor system, comprising: a housing (element 104 being situated); a lens (104) disposed at one end of the housing for collecting solar irradiance; a grating (1102 – please see description of Fig. 11 where it describes element 1102 disperses) that disperses light into different spectral orders; a collimating lens (108) disposed between the lens and the grating; a linear detector array (114) disposed at an opposite end of the housing; and a focusing lens (112) disposed between the grating and the linear detector array.
Regarding claim 16, Bodkin et al teach a data acquisition module (116) for receiving data from the linear detector array.
Regarding claim 17, Bodkin et al teach the linear detector array comprises: two or more photodiode sensors.
Regarding claim 18, Bodkin et al teach (Fig. 11) the focusing lens focusses dispersed light onto the linear detector array.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK